[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
Defendant has failed to submit sufficient documentary evidence to support its assertion that the procedural history of plaintiff's actions in this case bars plaintiff from re-initiating its claim under C.G.S. Sec. 52-592. See C.P.B. 380. Since defendant has failed to sustain its burden of establishing the absence of any material fact and that it is entitled to judgment as a matter of law, the motion for summary judgment is denied.
WAGNER, J.